186 F.2d 716
Albert C. LAUN, Appellant,v.UNION ELECTRIC COMPANY OF MISSOURI, a corporation (Substituted for Mississippi River Power Company, a corporation), and Union Electric Power Company, a corporation (Substituted for Union Electric Company of Illinois, a corporation).
No. 14245.
United States Court of Appeals Eighth Circuit.
January 4, 1951.

Appeal from the United States District Court, for the Eastern District of Missouri.
Thomas C. Hennings, Jr., J. Porter Henry and Robert D. Evans, all of St. Louis, Mo., for appellant.
Jacob M. Lashly and Israel Treiman, St. Louis, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court in 92 F. Supp. 177, dismissed, on motion of appellee.